
	

113 HR 4573 : International Megan’s Law to Prevent Demand for Child Sex Trafficking
U.S. House of Representatives
2014-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		2d Session
		H. R. 4573
		IN THE SENATE OF THE UNITED STATES
		May 21, 2014ReceivedDecember 11, 2014Read twice and referred to the Committee on Foreign RelationsAN ACT
		To protect children from exploitation, especially sex trafficking in tourism, by providing advance
			 notice of intended travel by registered child-sex offenders outside the
			 United States to the government of the country of destination, requesting
			 foreign governments to notify the United States when a known child-sex
			 offender is seeking to enter the United States, and for other purposes.
	
	
		1.Short title and table of contents
			(a)Short titleThis Act may be cited as the International Megan’s Law to Prevent Demand for Child Sex Trafficking.
			(b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title and table of contents.
					Sec. 2. Findings.
					Sec. 3. Definitions.
					Sec. 4. Angel Watch Center.
					Sec. 5. Sense of Congress provisions.
					Sec. 6. Enhancing the minimum standards for the elimination of trafficking.
					Sec. 7. Assistance to foreign countries to meet minimum standards for the elimination of
			 trafficking.
					Sec. 8. Rules of Construction.
			2.FindingsCongress finds the following:
			(1)Megan Nicole Kanka, who was 7 years old, was abducted, sexually assaulted, and murdered in 1994, in
			 the State of New Jersey by a violent predator living across the street
			 from her home. Unbeknownst to Megan Kanka and her family, he had been
			 convicted previously of a sex offense against a child.
			(2)In 1996, Congress adopted Megan’s Law (Public Law 104–145) as a means to encourage States to protect children by identifying the whereabouts of sex
			 offenders and providing the means to monitor their activities.
			(3)In 2006, Congress passed the Adam Walsh Child Protection and Safety Act of 2006 (Public Law 109–248) to protect children and the public at large by establishing a comprehensive national system for
			 the registration and notification to the public and law enforcement
			 officers of convicted sex offenders.
			(4)Law enforcement reports indicate that known child-sex offenders are traveling internationally, and
			 that the criminal background of such individuals may not be known to local
			 law enforcement prior to their arrival.
			(5)The commercial sexual exploitation of minors in child sex trafficking and pornography is a global
			 phenomenon. The International Labour Organization has estimated that 1.8
			 million children worldwide are victims of child sex trafficking and
			 pornography each year.
			(6)Child sex tourism, where an individual travels to a foreign country and engages in sexual activity
			 with a child in that country, is a form of child exploitation and, where
			 commercial, child sex trafficking.
			(7)According to research conducted by The Protection Project of The Johns Hopkins University Paul H.
			 Nitze School of Advanced International Studies, sex tourists from the
			 United States who target children form a significant percentage of child
			 sex tourists in some of the most significant destination countries for
			 child sex tourism.
			(8)In order to protect children, it is essential that United States law enforcement be able to
			 identify child-sex offenders in the United States who are traveling abroad
			 and child-sex offenders from other countries entering the United States.
			 Such identification requires cooperative efforts between the United States
			 and foreign governments. In exchange for providing notice of child-sex
			 offenders traveling to the United States, foreign authorities will expect
			 United States authorities to provide reciprocal notice of child-sex
			 offenders traveling to their countries.
			3.DefinitionsIn this Act:
			(1)CenterThe term Center means the Angel Watch Center established pursuant to section 4(a).
			(2)Child-sex offender
				(A)In generalThe term child-sex offender means an individual who is a sex offender described in paragraph (3) or (4) of section 111 of the
			 Adam Walsh Child Protection and Safety Act of 2006 (42 U.S.C. 16911) by reason of being convicted of a child-sex offense.
				(B)Definition of convictedIn this paragraph, the term convicted has the meaning given the term in paragraph (8) of section 111 of such Act.
				(3)Child-sex offense
				(A)In generalThe term child-sex offense means a specified offense against a minor, as defined in paragraph (7) of section 111 of the Adam
			 Walsh Child Protection and Safety Act of 2006 (42 U.S.C. 16911), including—
					(i)an offense (unless committed by a parent or guardian) involving kidnapping;
					(ii)an offense (unless committed by a parent or guardian) involving false imprisonment;
					(iii)solicitation to engage in sexual conduct;
					(iv)use in a sexual performance;
					(v)solicitation to practice prostitution;
					(vi)video voyeurism as described in section 1801 of title 18, United States Code;
					(vii)possession, production, or distribution of child pornography;
					(viii)criminal sexual conduct involving a minor, or the use of the Internet to facilitate or attempt such
			 conduct; and
					(ix)any conduct that by its nature is a sex offense against a minor.
					(B)Other offensesThe term child-sex offense includes a sex offense described in paragraph (5)(A) of section 111 of the Adam Walsh Child
			 Protection and Safety Act of 2006 that is a specified offense against a
			 minor, as defined in paragraph (7) of such section.
				(C)Foreign convictions; offenses involving consensual sexual conductThe limitations contained in subparagraphs (B) and (C) of section 111(5) of the Adam Walsh Child
			 Protection and Safety Act of 2006 shall apply with respect to a child-sex
			 offense for purposes of this Act to the same extent and in the same manner
			 as such limitations apply with respect to a sex offense for purposes of
			 the Adam Walsh Child Protection and Safety Act of 2006.
				(4)JurisdictionThe term jurisdiction means any of the following:
				(A)A State.
				(B)The District of Columbia.
				(C)The Commonwealth of Puerto Rico.
				(D)Guam.
				(E)American Samoa.
				(F)The Northern Mariana Islands.
				(G)The United States Virgin Islands.
				(H)To the extent provided in, and subject to the requirements of, section 127 of the Adam Walsh Child
			 Protection and Safety Act of 2006 (42 U.S.C. 16927), a federally recognized Indian tribe.
				(5)MinorThe term minor means an individual who has not attained the age of 18 years.
			4.Angel Watch Center
			(a)EstablishmentNot later than 90 days after the date of the enactment of this Act, the Secretary of Homeland
			 Security shall establish within the Child Exploitation Investigations Unit
			 of United States Immigration and Customs Enforcement (ICE) of the
			 Department of Homeland Security a Center, to be known as the Angel Watch Center, to carry out the activities specified in subsection (d).
			(b)LeadershipThe Center shall be headed by the Director of ICE, in collaboration with the Commissioner of United
			 States Customs and Border Protection (CBP) and in consultation with the
			 Attorney General.
			(c)MembersThe Center shall consist of the following:
				(1)The Director of ICE.
				(2)The Commissioner of CBP.
				(3)Individuals who are designated as analysts in ICE or CBP.
				(4)Individuals who are designated as program managers in ICE or CBP.
				(d)Activities
				(1)In generalThe Center shall carry out the following activities:
					(A)Receive information on travel by child-sex offenders.
					(B)Establish a system to maintain and archive all relevant information, including the response of
			 destination countries to notifications under subsection (e) where
			 available, and decisions not to transmit notification abroad.
					(C)Establish an annual review process to ensure that the Center is consistent in procedures to provide
			 notification to destination countries or not to provide notification to
			 destination countries, as appropriate.
					(2)Information requiredThe United States Marshals Service’s National Sex Offender Targeting Office shall make available to
			 the Center information on travel by child-sex offenders in a timely manner
			 for purposes of carrying out the activities described in paragraph (1) and
			 (e).
				(e)Notification
				(1)To countries of destination
					(A)In generalThe Center may transmit notice of impending or current international travel of a child-sex offender
			 to the country or countries of destination of the child-sex offender,
			 including to the visa-issuing agent or agents in the United States of the
			 country or countries.
					(B)FormThe notice under this paragraph may be transmitted through such means as determined appropriate by
			 the Center, including through an ICE attaché.
					(2)To offenders
					(A)General notification
						(i)In generalIf the Center transmits notice under paragraph (1) of impending international travel of a child-sex
			 offender to the country or countries of destination of the child-sex
			 offender, the Secretary of Homeland Security, in conjunction with any
			 appropriate agency, shall make reasonable efforts to provide constructive
			 notice through electronic or telephonic communication to the child-sex
			 offender prior to the child-sex offender’s arrival in the country or
			 countries.
						(ii)ExceptionThe requirement to provide constructive notice under clause (i) shall not apply in the case of
			 impending international travel of a child-sex offender to the country or
			 countries of destination of the child-sex offender if such constructive
			 notice would conflict with an existing investigation involving the
			 child-sex offender.
						(B)Specific notification regarding risk to life or well-being of offenderIf the Center has reason to believe that to transmit notice under paragraph (1) poses a risk to the
			 life or well-being of the child-sex offender, the Center shall make
			 reasonable efforts to provide constructive notice through electronic or
			 telephonic communication to the child-sex offender of such risk.
					(C)Specific notification regarding probable denial of entry to offenderIf the Center has reason to believe that a country of destination of the child-sex offender is
			 highly likely to deny entry to the child-sex offender due to transmission
			 of notice under paragraph (1), the Center shall make reasonable efforts to
			 provide constructive notice through electronic or telephonic communication
			 to the child-sex offender of such probable denial.
					(3)SunsetThe authority of paragraph (1) shall terminate with respect to a child-sex offender beginning as of
			 the close of the last day of the registration period of such child-sex
			 offender under section 115 of the Adam Walsh Child Protection and Safety
			 Act of 2006 (42 U.S.C. 16915).
				(f)Complaint reviewThe Center shall establish a mechanism to receive complaints from child-sex offenders affected by
			 notifications of destination countries of such child-sex offenders under
			 subsection (e).
			(g)ConsultationsThe Center shall seek to engage in ongoing consultations with—
				(1)nongovernmental organizations, including faith-based organizations, that have experience and
			 expertise in identifying and preventing child sex tourism and rescuing and
			 rehabilitating minor victims of international sexual exploitation and
			 trafficking;
				(2)the governments of countries interested in cooperating in the creation of an international sex
			 offender travel notification system or that are primary destination or
			 source countries for international sex tourism; and
				(3)Internet service and software providers regarding available and potential technology to facilitate
			 the implementation of an international sex offender travel notification
			 system, both in the United States and in other countries.
				(h)Technical assistanceThe Secretary of Homeland Security and the Secretary of State may provide technical assistance to
			 foreign authorities in order to enable such authorities to participate
			 more effectively in the notification program system established under this
			 section.
			5.Sense of Congress provisions
			(a)Bilateral agreementsIt is the sense of Congress that the President should negotiate memoranda of understanding or other
			 bilateral agreements with foreign governments to further the purposes of
			 this Act and the amendments made by this Act, including by—
				(1)establishing systems to receive and transmit notices as required by title I of the Adam Walsh Child
			 Protection and Safety Act of 2006 (42 U.S.C. 16901 et seq.); and
				(2)establishing mechanisms for private companies and nongovernmental organizations to report on a
			 voluntary basis suspected child pornography or exploitation to foreign
			 governments, the nearest United States embassy in cases in which a
			 possible United States citizen may be involved, or other appropriate
			 entities.
				(b)Notification to the United States of child-sex offenses committed abroadIt is the sense of Congress that the President should formally request foreign governments to
			 notify the United States when a United States citizen has been arrested,
			 convicted, sentenced, or completed a prison sentence for a child-sex
			 offense in the foreign country.
			6.Enhancing the minimum standards for the elimination of traffickingSection 108(b)(4) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7106(b)(4)) is amended by adding at the end before the period the following: , including severe forms of trafficking in persons related to sex tourism.
		7.Assistance to foreign countries to meet minimum standards for the elimination of traffickingThe President is strongly encouraged to exercise the authorities of section 134 of the Foreign
			 Assistance Act of 1961 (22 U.S.C. 2152d) to provide assistance to foreign countries directly, or through nongovernmental and multilateral
			 organizations, for programs, projects, and activities, including training
			 of law enforcement entities and officials, designed to establish systems
			 to identify sex offenders and provide and receive notification of child
			 sex offender international travel.
		8.Rules of Construction
			(a)Department of JusticeNothing in this Act shall be construed to preclude or alter the jurisdiction or authority of the
			 Department of Justice under the Adam Walsh Child Protection and Safety Act
			 of 2006 (42 U.S.C. 16901 et seq.), including section 113(d) of such Act, or any other provision law, or to affect the work of the
			 United States Marshals Service with INTERPOL.
			(b)Angel Watch CenterNothing in this Act shall be construed to preclude the Angel Watch Center from transmitting notice
			 with respect to any sex offender described in paragraph (3) or (4) of
			 section 111 of the Adam Walsh Child Protection and Safety Act of 2006 (42 U.S.C. 16911) or with respect to any sex offense described in paragraph (5) of such section.
			
	Passed the House of Representatives May 20, 2014.Karen L. Haas,Clerk.
